Title: To James Madison from John Mitchell, 20 January 1806 (Abstract)
From: Mitchell, John
To: Madison, James


                    § From John Mitchell. 20 January 1806, Paris. “In conformity to your instructions with My New Commission as Vice commercial Agent for Havre—I now cover you a Bond signed by my self and Mr. James Caldwell of the City of Philadelphia—as

this Gentlemn. has considerable landed property in that City, it will I presume meet your approbation.
                    “Notwithstanding my putting myself in rule, I have little prospect of officiateing at Havre, at present there is no Business doing there, and so soon as the Port is Open, I understand Mr Barnet intends to establish there, & Superceede Me.
                    “In that case I beg leave to solisit to be appointed to such other Consulate as you may please to Name.”
                